           Case 3:20-cr-00026-MMD-WGC Document 38 Filed 01/22/21 Page 1 of 1



 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3                                                   ***

 4   UNITED STATES OF AMERICA,                                  Case No. 3:20-CR-00026-MMD

 5                       Plaintiff,
                                                             WAIVER OF RIGHT TO APPEAR IN
 6           v.                                             PERSON AT CRIMINAL PROCEEDING

 7   GUSTAVO CARRILLO-LOPEZ,

 8                      Defendant.

 9
10          I understand that I have a right to appear in person in court at the Hearing on Motion to
11   Dismiss in this case scheduled for January 22, 2021. I have been advised of the nature of this
12   proceeding and my right to appear in person at this proceeding. I have been informed that I may
13   appear by video teleconference, or telephone conference if video conference is not reasonably
14   available, in light of the spread of COVID-19 in the District of Nevada in order to protect my
15   health and safety, as well as those of the attorneys, the court and court staff.
16          Understanding my right to appear in person at this proceeding, I knowingly and
17   voluntarily waive my right to appear at this proceeding in person, and I consent to appear by
18   video teleconference, or telephone conference if video conference is not reasonably available.
19   I consulted with my attorney prior to deciding to waive my right to appear in person at this
20   proceeding.
21
     /s/Gustavo Carrillo-Lopez 1/20/2021
     ___________________________________
22
     Defendant’s Signature                  (date)
23
24
     /s/Lauren D. Gorman       1/20/2021
     ___________________________________                                              1/22/2021
                                                            _________________________________
25
     Signature of Defendant’s Attorney      (date)          Judge’s Signature                (date)
26
27
     Lauren D. Gorman
     ___________________________________                    _________________________________
                                                             Miranda M. Du, Chief U.S. District Judge
28
     Printed Name of Defendant’s Attorney                   Judge’s Printed Name and Title
